Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered August 11, 1992, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
*949Ordered that the judgment is affirmed.
While the defendant seeks to have this Court review the propriety of the imposition of a sentence which was greater than that originally promised to him at the time of his plea of guilty, the issue is not preserved for appellate review (see, People v Ellis, 162 AD2d 701, lv denied 76 NY2d 892; People v Ifill, 108 AD2d 202; CPL 470.05 [2]). In any event, in light of the defendant’s default in appearance following the entry of his plea, after having been advised by the court that the consequence for such an act would be the nullification of the sentence promise, the court’s increase of the defendant’s sentence was permissible (see, People v Bigus, 186 AD2d 812, 813; People v Moore, 176 AD2d 968), and the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Ritter, J. P., Copertino, Friedmann and Florio, JJ., concur.